DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The paragraph starting on line 14 of page 7 is confusing.  This paragraph discloses the values not including the word “about” are intended to include the word “about”.  In light of this paragraph, it is unclear how to interpret the non-about values in the application since they can be different each time.  For example in claim 1, is 2 micrometers actually about two micrometers?  Two micrometers and about two micrometers are different values that may not be the same.  About two micrometers may never actually be two micrometers.  Due to the shape of the blade, the width is different at each distance from the tip.  Therefore, two micrometers will have a different width than every value that can be considered “about” two micrometers.
On line 14 of the amended paragraph of the specification, the phrase “e.g. below 4 micrometers” is unclear.  Everything disclosed about the thicknesses in this amended paragraph appear to reference the region from 2 micrometers to 4 micrometers.  It is unclear how “below” 4 micrometers is an example.  Should this say “2 micrometers to 4 micrometers”?   
An explanation of what can and cannot be considered the material thickness is needed.  Each coating has a portion where the thickness extends from one side all the way to the other side (see Figure below).  Basically, above the tip of the next coating, the previous coating has a thickness that is much different that the thickness after the tip of the next coating.  For example, the thickness (b’) of 38 is much bigger above the tip of 36 than the thickness (b) below the tip of 36.  In fact, thickness of 38 above (b’) is bigger than thickness (c”) of 36 which goes against what is claimed in claim 9.

    PNG
    media_image1.png
    726
    674
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to all of the claims featuring a value limitation that does not feature the word “about”, on page 7 the paragraph starting on line 14 discloses that the values not including the word “about” are intended to include the word about.  In light of this paragraph, it is unclear how to interpret the non-about values in the claims and are currently indefinite since they can be different each time.  For example, in claim 1, is two micrometers actually about two micrometers?  It is unclear how a distance written as two micrometers can be anything but two micrometers.  Two micrometers and about eight micrometers are different values that may not be the same.  Meaning, about two micrometers may never actually be two micrometers.  With regards to claim 1, a range of 2 micrometers to 4 micrometers is claimed but the page 7 paragraph allows for 2 micrometers to be 1.98 micrometers.  This means a value (1.99 micrometers) that is not in the range, as written, can be considered in the range which makes the range confusing.  Also, with regards to claim 14, due to the shape of the blade, the width is different at each distance from the tip.  Therefore, two micrometers will have a different width than every value that can be considered “about” two micrometers which adds to the confusion.  Basically, many of the claims with “non-about” values disclose a range and the page 7 paragraph allows for numbers not in the range, as written, to be considered in the range even though they are outside the range.
With regards to claim 2, the phrase “coating comprises a hard coating material” is unclear.  Claim 1 now discloses a plurality of materials and one of said materials and as written, the hard coating is unrelated to the one of said materials which is not supported.  Claim 2 needs to disclose the one of said materials is a hard coating material.  Claim 5 has the same issue and would appear to be a duplicate of claim 10 if amended to overcome this issue.
With regards to claim 3, “a thickness of said hard coating” is unclear.  Claim 1 now discloses that the one material has a material thickness.  As written, the hard coating which is believed to be the same thing as the one material now has two different thicknesses which is not supported.  The material thickness limitation must be amended into claim 3.
With regards to claim 4, the phrase “the thickness” is unclear in that claim 1 discloses two different thicknesses and it is unclear which one is being referenced.  A name should be added before the word “thickness” that way it is clear which thickness is being referenced.  Claim 9 has the same issue.
Claim 6 recites the limitations "said substrate shape" and “said coating shape”.  There is insufficient antecedent basis for these limitations in the claim.

With regards to claim 9, it is unclear if the material thickness limitation, as written, in claim 1, is only in the region disclosed in claim 1 or not.  
With regards to claim 9, it is unclear what is meant by thickness measured on the substrate.  The thickness limitation in claim 1 is associated the coated blade which includes the substrate.  How can this thickness be on itself?  
With regards to claim 9, if the thickness is supposed to be referencing the material thickness limitation, it is unclear what is meant by “on the substrate”.  
With regards to claim 9 and using the Figure above, the thickness of 36 is not always greater than the thickness of the rest of the materials at any distance from the tip.  In the Figure above, a’ and b’ are greater than c’’ and c’’’.  Further explanation on what can and cannot be considered the thickness is needed since it is believed that the portions above the tips of the next materials are not intended to be considered in the thickness measurements however nothing in the specification explains this.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-5 and 8-10 are rejected, as best understood, under pre-AIA  35 U.S.C. 102(b) as being anticipated by Clipstone et al. (6,684,513).  
With regards to claim 1, Clipstone et al. disclose the same invention including a blade (10) having a substrate (12) with a coating (14, 16, 18, 20) joined to the substrate defining a coated blade (Fig. 1), the coated blade having a cutting edge being defined by a blade tip (Fig. 1), the coated blade having a thickness measured within a region at a distance from the blade tip from 2 micrometers to a distance of 4 micrometers (Fig. 1), the coating has a plurality of materials (14, 16, 18, 20), and one of the materials (16) having a material thickness greater than any other of the materials in the region (Fig. 1).
With regards to claims 2-5 and 8-10, Clipstone et al. disclose the coating has a hard coating material (16), a thickness of the hard coating is greatest in the region (thickness of 16 is constant and will be the same or greatest in all regions), the thickness is greatest at a distance of 2, 3, or 4 micrometers from the tip (thickness of 10 is constant and will be the same or greatest at all distances), the coating has a carbon containing material (16), the material thickness is greatest at said distance of 2, 3, or 4 micrometers from the blade tip (thickness of 16 is constant and will be the same or greatest in all distances), the material thickness of the one material is greater than a thickness of every other of the materials (Fig. 1), the thickness measured on the substrate at any distance (Fig. 1), and the one material is a carbon containing material (16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clipstone et al. (6,684,513) in view of Decker et al. (6,289,593).
With regards to claim 6, Clipstone et al. disclose the invention but fails to disclose the substrate shape and the coating shape are different.
Decker et al. teach it is known in the art of razor blade having a coating and a substrate to incorporate a substrate shape (50) being different (Fig. 3) than a coating shape (60).   Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have provided Clipstone et al. with shapes, as taught by Decker et al., because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claims 11-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clipstone et al. (6,684,513) [with evidenced by Patel et al. (2013/0014395) and Sastri (3,761,372)].  
With regards to claims 11-15, Clipstone et al. disclose the invention including the distances but fail to disclose the specific thicknesses at these distances.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the claimed thicknesses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It would have been an obvious matter of design choice to have made to have incorporated the claimed thicknesses and thickness ratios, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  It would have been an obvious matter of design choice to make the different portions of the substrate of whatever form or shape was desired or expedient.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  User’s shaving needs have many perimeters dues to everyone’s area to be shaved being different.  Such a modification would allow for a more efficient/comfortable shave for a particular user.    Therefore, it would have been an obvious matter of design choice to modify the device of Clipstone et al. to obtain the invention as specified in claims 11-15.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  [Patel et al. (2013/0014395) provide evidence that it is desirable to alter the shape of the razor blade to achieve a razor blade with a low cutting force, while at the same time improving safety and comfort (paragraph [0004]).  By finding the ideal edge design, it is possible to provide a low cutting force blade that is safer on the skin leading to a more comfortable shave (paragraph [0004]).  Basically, Patel et al. provides evidence that altering the shapes of blade and changing/modifying portions of the blades to achieve a more efficient blade is old and well known in the art.  Sastri (3,761,372) provides further evidence that it is old and well known in blade construction to alter the blade thickness as you extend away from the blade tip (W1-W8 of Fig. 3 and W1-W8 of Fig. 4).]
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new grounds of rejection is not addressed in the arguments.  Also, the issues with the thickness disclosures have not been overcome.  The thicknesses must be explained in a way that it is clear what measurement do and do not represent the thicknesses.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
02 June 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724